ALD-122                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 14-4586
                                       ___________

                             IN RE: JOSEPH ARUANNO,
                                                Petitioner
                       ____________________________________

                          On a Petition for Writ of Mandamus
                       ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                  February 26, 2015

             Before: RENDELL, CHAGARES and SCIRICA, Circuit Judges

                             (Opinion filed March 20, 2015)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM

       Joseph Aruanno, proceeding pro se and in forma pauperis, petitions for a writ of

mandamus in connection with the failure of the United States Marshals Service

(“USMS”) to serve a defendant in a civil action in the United States District Court for the

District of New Jersey, Aruanno v. Officer Caldwell, et al., D.N.J. Civ. No. 09-cv-05652.


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
In 2009, Aruanno, who is civilly committed under the New Jersey Sexually Violent

Predator Act to the Special Treatment Unit Annex in Avenel, New Jersey, filed an action

in the District Court alleging violations of his civil rights by various commissioners,

corrections officers, and medical personnel employed by New Jersey’s Department of

Corrections and Department of Human Services, including Corrections Officer Caldwell.

In June 2011, the District Court dismissed Aruanno’s amended complaint as to all other

defendants and claims, but it ordered that Aruanno’s § 1983 excessive force claim

proceed against Officer Caldwell.

       Because Aruanno was proceeding in forma pauperis, the District Court ordered the

USMS to serve the amended complaint on Officer Caldwell. See Fed. R. Civ. P. 4(c)(3);

28 U.S.C. § 1915(d). Despite repeated attempts by the USMS to locate and serve

Caldwell, and a second order by the District Court directing service, Caldwell was not

served. In October 2013, Aruanno filed a motion seeking Judge Martini’s recusal from

the case. Judge Martini denied the motion for recusal and again directed the USMS to

serve Caldwell. After the USMS reported in November 2014 that it was still unable to

find Caldwell, Aruanno filed this petition for mandamus. He seeks an order from this

Court (1) directing the USMS to serve the complaint instead on “the ‘MANY’ other

defendants who[] were ‘PERSONALLY’ involved in this case;” (2) appointing counsel

to find Officer Caldwell and to represent Aruanno in the District Court action; (3)




                                             2
removing District Judge Martini from the case; and (4) directing the District Court to

expedite the case.

       The District Court docket now indicates, however, that the USMS successfully

served Officer Caldwell on December 12, 2014, and Aruanno has since moved for entry

of default against him. In light of these developments, Aruanno’s mandamus petition is

substantially moot.

       To the extent that Aruanno seeks to serve any other named defendant, we note that

those defendants were dismissed from the case in 2011. To the extent he seeks review of

their dismissal, or review of Judge Martini’s order denying the motion for his recusal,

mandamus is inappropriate. A writ of mandamus is a drastic remedy available only in

extraordinary circumstances, where the petitioner has no other adequate means to attain

the relief sought. See In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378–79 (3d Cir.

2005). It may not be used as a substitute for appeal. Id. (citing Cheney v. U.S. Dist. Ct.

for Dist. of Columbia, 542 U.S. 367, 380–81 (2004)).

       Accordingly, we will deny the petition. The request for appointment of counsel

embedded in Aruanno’s petition is denied. Aruanno’s motions to expedite the petition

are also denied.




                                             3